      Case 2:20-cv-00270-TLN-DB Document 7 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY DONALDSON,                                   No. 2:20-cv-00270-TLN-DB
12                       Plaintiff,
13           v.                                          ORDER
14    GLIDEWELL,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 10, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 6.) Plaintiff has

23   not filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed March 10, 2020 (ECF No. 6) are ADOPTED

28   IN FULL; and
                                                         1
      Case 2:20-cv-00270-TLN-DB Document 7 Filed 05/12/20 Page 2 of 2

 1        2. This case is DISMISSED for failure to state a claim upon which relief may be granted.

 2        3. The Clerk of the Court is directed to close this case.

 3        IT IS SO ORDERED.

 4   DATED: May 11, 2020

 5

 6

 7
                                                               Troy L. Nunley
 8                                                             United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
